Citation Nr: 1642518	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  15-14 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from October 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a TDIU.

The case was previously remanded in November 2015.  At the time, the Board noted that, in addition to appealing the denial of a TDIU, the Veteran had also filed a notice of disagreement (NOD) with the denials for a rating higher than 50 percent for bilateral hearing loss and a rating higher than 10 percent for tinnitus.  The Veteran had not been provided with a statement of the case (SOC) for those issues, and the Board remanded them to correct this error.  Because the TDIU claim was intertwined with these increased rating claims, it was also remanded.

The Veteran was provided with an SOC for higher ratings for hearing loss and tinnitus in January 2016.  However, he has not provided the VA Form 9 substantive appeal, or its equivalent, that is necessary to perfect the appeal of these issues to the Board.  Therefore, they will not be discussed further.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is unable to engage in a substantially gainful occupation due to his service-connected bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

The Veteran filed his claim for a TDIU in November 2013.  During the appeal period, he has been service-connected for bilateral hearing loss at 50 percent and tinnitus at 10 percent.  Under 38 C.F.R. § 4.16(a), disabilities of a common etiology are considered one disability when determining if the above rating criteria have been satisfied.  Because the Veteran's hearing loss and tinnitus have a common etiology, and because they result in a combined rating of 60 percent, the Veteran meets the schedular criteria for a TDIU.

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363.

In a December 2013 TDIU application form, the Veteran reported that he had completed 4 years of high school education, and worked for an electrical company from 1949 to 1984.  During a July 2009 VA examination, he specified that he worked as a lineman for 24 years, and then did administrative work for 11 years.  In April 2014, the Veteran's employer stated that the Veteran worked first as a lineman and later in operations support.  There were no known concessions given to him based on disability during this time, and his retirement from employment was not based on disability.

As to the functional impact of the Veteran's conditions, an October 2013 VA examination noted that the Veteran's hearing loss affected his ability to drive and hear high frequency warning signals.

In June 2014, VA requested an evaluation from a private physician.  During this evaluation, the Veteran reported that he does not hear people and that his wife thinks he is almost deaf.  He stated that his hearing aids helped, but not completely.

The Veteran submitted his own private medical opinion in September 2014.  This audiologist stated that Veteran's hearing loss and tinnitus have rendered him unemployable.  He needed to avoid working in any environment where noise could exacerbate his hearing loss.  His limitations prevented verbal communication, both face-to-face or over the phone.  His conditions would also pose a safety risk in any job involving transportation or heavy machinery.  In any general job assignment, his employability would be significantly impaired, with or without adaptation.

Based on the above, the Board finds that a TDIU is warranted.  The evidence indicates that the Veteran would be unable to return to his job as a lineman.  The September 2014 opinion stated that the Veteran needed to avoid further noise exposure, and per his June 2014 VA evaluation, his lineman job involved the use of dynamite.  This job also probably involved the use of machinery, which would be a safety risk for the Veteran.  Although he also had 11 years of administrative work, the evidence shows that he would be unable to effectively engage in any verbal communication.

Moreover, he has only a high school level education with no other special training.  When viewed alongside the private audiologist's statement that the Veteran would be significantly impaired in any type of employment, the Board finds it unlikely that the Veteran would be able to engage in an occupation outside that of his prior work history.

For these reasons, the Board finds that the Veteran's service-connected hearing loss and tinnitus prevent him from engaging in a substantially gainful occupation, and therefore a TDIU is warranted.


ORDER

A TDIU is granted.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


